Exhibit 10.59

 

PENNYMAC NPL FACILITY   EXECUTION

AMENDMENT NO. 9

TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 9 to Amended and Restated Master Repurchase Agreement, dated as of
October 30, 2015 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Buyer”), PennyMac Corp. and PennyMac Holdings, LLC (each a
“Seller” and collectively, the “Sellers”) and PennyMac Mortgage Investment Trust
(the “Guarantor”).

RECITALS

The Buyer, the Sellers and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of August 25, 2011 (as amended by
Amendment No. 1, dated as of June 6, 2012, Amendment No. 2, dated as of
March 28, 2013, Amendment No. 3, dated as of May 8, 2013, Amendment No. 4, dated
as of October 1, 2013, Amendment No. 5, dated as of December 27, 2013, Amendment
No. 6, dated as of December 31, 2013, Amendment No. 7, dated as of February 21,
2014, and Amendment No. 8, dated as of October 31, 2014, the “Existing
Repurchase Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”) and the related Amended and Restated Pricing Side Letter (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pricing Side Letter”). The Guarantor is party to that certain Guaranty (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of June 8, 2011, by the Guarantor in favor of Buyer.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement and Guaranty, as applicable.

The Buyer, the Sellers and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Sellers and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by deleting the definition of “Termination Date” in its entirety and
replacing it with the following:

“Termination Date” means the earlier of (a) December 15, 2015, and (b) the date
of the occurrence of an Event of Default.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

-1-



--------------------------------------------------------------------------------

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Sellers and the Guarantor; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred and is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts (including by facsimile or .pdf),
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Sellers to Buyer under the Repurchase
Agreement and Pricing Side Letter, as amended hereby.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer By:   /s/ Margaret
Dellafera   Name:    Margaret Dellafera   Title:   Vice President PENNYMAC
CORP., as a Seller By:   /s/ Pamela Marsh   Name:   Pamela Marsh   Title:  
Executive Vice President, Treasurer PENNYMAC HOLDINGS, LLC, as a Seller By:  
/s/ Pamela Marsh   Name:   Pamela Marsh   Title:   Executive Vice President,
Treasurer

PENNYMAC MORTGAGE INVESTMENT

TRUST, as Guarantor

By:   /s/ Pamela Marsh   Name:   Pamela Marsh   Title:   Executive Vice
President, Treasurer

Signature Page to Amendment No. 9 to Amended and Restated Master Repurchase
Agreement

 